DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Amendment
In response to the amendment(s) filed on 7/14/21, amended claim(s) 11, and canceled claim(s) 27 and 31 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Objections
Claim 11 is objected to because of the following informalities: “performing of a series” (line 9) appears that it should be “performing a series.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim(s) 11, 20, 22-23, 25-26, 28-30, and 32-37 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 11, the claim language “send, to an external computing device and based at least in part on the impairment indicator, information comprising a location of the computing device, time information, and a notification indicative of the prohibited substance abuse or the physical injury” appears to be new matter.  Specifically, the closest support the examiner could find the above-recited claim language is at para [0052] of Applicant’s specification as originally filed, which states “[t]he information transmitted may include the location of the device 40, the time the emergency notification is transmitted, and the reason that the emergency notification is transmitted.”  However, a “reason that the emergency notification is transmitted” is not “a notification indicative of the prohibited substance abuse or the physical injury” and doesn’t appear to be inherent either.  For example, a reason that the emergency notification is transmitted could be that is the press of a button (see para [0052] of Applicant’s specification as originally filed, which states “[e]mergency notification component may be triggered manually, such as by a button or switch.”).  The pressing of a button is not a “notification indicative of the prohibited substance abuse or the physical injury.”  In fact, some substance abuses and physical injuries would prevent a user from pressing a button, such as if the user broke their fingers.  As a result, the examiner respectfully requests Applicant’s assistance in determining where support may be found or have the subject matter removed from the claim.
Dependent claim(s) 20, 22-23, 25-26, 28-30, and 32-37 fail to cure the deficiencies of independent claim 11, thus claim(s) 11, 20, 22-23, 25-26, 28-30, and 32-37 is/are rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11, 22-23, 25, 28, and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2003/0208335 to Unuma et al. (hereinafter “Unuma”) in view of U.S. Patent Application Publication No. 2016/0015289 to Simon et al. (hereinafter “Simon”) and U.S. Patent No. 9,707,845 to Nienhouse.
For claim 11, Unuma discloses a computing device (Abstract), comprising:
a physical housing (unlabeled housing that houses 2 and/or 3) (Fig. 1) (para [0102]) (also see 173 and 184 in Figs. 23 and 24) configured to be worn by a worker (as can be seen in Fig. 1);

at least one computer processor (“data processor,” of element 7 described para [0103]) enclosed within the physical housing (as can be seen in Fig. 24, 175 corresponding to 7, see para [0248]);
at least one memory (“memory,” of element 7 described in para [0103]) enclosed within the physical housing (as can be seen in Fig. 24, 175 corresponding to 7, see para [0248]), wherein the memory comprises instructions that, when executed by the at least one computer processor, cause the at least one computer processor to:
	based on a first set of one or more signals that correspond to movement of the worker measured by the at least one movement sensor during a first time window, generate a first numerical descriptor (“characteristic quantity,” para [0102]) for the first time window that corresponds to the worker not being under the influence of a prohibited substance or not having a physical injury during the first time window (para [0106]-[0108], Examiner’s Note: there’s no disclosure of being under the influence of a prohibited substance and no disclosure of a physical injury.  In fact, para [0106] states that the data “denote cyclic acceleration changes during walking or running,” which is evidence that a physical injury of irregular gait is not present during data collection);
	based on a second set of one or more signals that correspond to movement of the worker in a work context measured by the at least one movement sensor during a second time window, generate a second numerical descriptor (“characteristic quantity,” para [0102]) for the second time window (para [0109]) (para [0221], such as “sudden collapse on the ground”) (also see para [0109], “lying down”) (also see Figs. 1-2);
determine a variation between the first numerical descriptor and the second numerical descriptor (para [0109]);

send, to an external computing device and based at least in part on the impairment indicator, information (see 8 in Fig. 1).
Unuma does not expressly disclose the first set of one or more signals correspond to movement of the worker performing a series of prescribed motions of training activity.
However, Simon teaches wherein first set of one or more signals correspond to movement of the worker performing a series of prescribed motions of training activity (para [0140]).
It would have been obvious to a skilled artisan to modify Unuma such that the first set of one or more signals correspond to movement of the worker performing a series of prescribed motions of training activity, in view of the teachings of Minami, because a training activity comprising a series of prescribed motion is a suitable way to obtain the reference data (that way it is “known”) disclosed in Unuma.
Unuma and Simon do not expressly disclose the information comprising a location of the computing device, time information, and a notification indicative of the prohibited substance abuse or the physical injury.
However, Nienhouse teaches information comprising a location of the computing device, time information, and a notification indicative of the prohibited substance abuse or the physical injury (Abstract) (col. 8, lines 56-61 and col. 20, lines 33-42).
It would have been obvious to a skilled artisan to modify Unuma to include the information comprising a location of the computing device, time information, and a notification indicative of the prohibited substance abuse or the physical injury, in view of the teachings of Nienhouse, for the obvious advantage of supplying information to a physician or other healthcare provider that may provide a 
For claim 22, Unuma further discloses wherein the at least one movement sensor is included in a plurality of sensors (i.e., 2 and 3), wherein the memory comprises instructions that, when executed by the at least one computer processor, cause the at least one computer processor to: in response to receiving from each respective sensor in the plurality of sensors, a respective set of sensor data based on one or more signals generated by the respective sensor during a time window, generate the second numerical descriptor for the second time window (“characteristic quantity,” para [0102]).
For claim 23, Unuma further discloses wherein the memory comprises instructions that, when executed by the at least one computer processor, cause the at least one computer processor to: generate a plurality of numerical descriptors for the time window that includes the second numerical descriptor for the second time window (“characteristic quantities,” para [0120]).
For claim 25, Unuma further discloses wherein the memory comprises instructions that, when executed by the at least one computer processors, cause the at least one computer processor to: trigger a remote alarm at an external device based at least in part on the impairment indicator (see 8 in Fig. 1) (also see para [0227]).
For claim 28, Unuma, as modified, further discloses wherein the memory comprises instructions that, when executed by the at least one computer processor, cause the at least one computer processor to: trigger a local alarm based at least in part on the impairment indicator (see 8 in Fig. 1) (also see para [0227]).
For claim 32, Unuma further discloses wherein the first set of the one or more signals that correspond to movement of the worker during the first time window are performed by the worker during an initial use of the computing device (para [0106]-[0108]).
For claim 33, Unuma further discloses wherein the initial use of the computing device is a walking movement (para [0106]).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unuma in view of Simon and Nienhouse, and further in view of U.S. Patent Application Publication No. 2009/0176257 to Bahn et al. (hereinafter “Bahn”).
For claim 11, Unuma discloses a computing device (Abstract), comprising:
a physical housing (unlabeled housing that houses 2 and/or 3) (Fig. 1) (para [0102]) (also see 173 and 184 in Figs. 23 and 24) configured to be worn by a worker (as can be seen in Fig. 1);
at least one movement sensor (2 and/or 3) (Fig. 1) (para [0102]) (also see “acceleration sensor,” para [0106]) (also see 171 in Figs. 23 and 24) (para [0246]) enclosed within the physical housing (as can be seen in Fig. 24);
at least one computer processor (“data processor,” of element 7 described para [0103]) enclosed within the physical housing (as can be seen in Fig. 24, 175 corresponding to 7, see para [0248]);
at least one memory (“memory,” of element 7 described in para [0103]) enclosed within the physical housing (as can be seen in Fig. 24, 175 corresponding to 7, see para [0248]), wherein the memory comprises instructions that, when executed by the at least one computer processor, cause the at least one computer processor to:
	based on a first set of one or more signals that correspond to movement of the worker measured by the at least one movement sensor during a first time window, generate a first numerical descriptor (“characteristic quantity,” para [0102]) for the first time window that corresponds to the worker not being under the influence of a prohibited substance or not having a physical injury during the first time window (para [0106]-[0108], Examiner’s Note: there’s no disclosure of being under the influence of a prohibited substance and no disclosure of a physical injury.  In fact, para [0106] states that 
	based on a second set of one or more signals that correspond to movement of the worker in a work context measured by the at least one movement sensor during a second time window, generate a second numerical descriptor (“characteristic quantity,” para [0102]) for the second time window (para [0109]) (para [0221], such as “sudden collapse on the ground”) (also see para [0109], “lying down”) (also see Figs. 1-2);
determine a variation between the first numerical descriptor and the second numerical descriptor (para [0109]);
determine an impairment indicator indicative of at least one of a prohibited substance abuse or a physical injury based on the determined variation between the first numerical descriptor and the second numerical descriptor (para [0221]); and
send, to an external computing device and based at least in part on the impairment indicator, information (see 8 in Fig. 1).
Unuma does not expressly disclose the first set of one or more signals correspond to movement of the worker performing a series of prescribed motions of training activity.
However, Simon teaches wherein first set of one or more signals correspond to movement of the worker performing a series of prescribed motions of training activity (para [0140]).
It would have been obvious to a skilled artisan to modify Unuma such that the first set of one or more signals correspond to movement of the worker performing a series of prescribed motions of training activity, in view of the teachings of Minami, because a training activity comprising a series of prescribed motion is a suitable way to obtain the reference data (that way it is “known”) disclosed in Unuma.

However, Nienhouse teaches information comprising a location of the computing device, time information, and a notification indicative of the prohibited substance abuse or the physical injury (Abstract) (col. 8, lines 56-61 and col. 20, lines 33-42).
It would have been obvious to a skilled artisan to modify Unuma to include the information comprising a location of the computing device, time information, and a notification indicative of the prohibited substance abuse or the physical injury, in view of the teachings of Nienhouse, for the obvious advantage of supplying information to a physician or other healthcare provider that may provide a reason or cause behind why the motion processing in Unuma would recognize a condition such as a sudden collapse on the ground or a fall from an elevated location.
In the event that a skilled artisan wouldn’t understand Unuma as further disclosing determine an impairment indicator indicative of at least one of a prohibited substance abuse or a physical injury based on the determined variation between the first numerical descriptor and the second numerical descriptor, Bahn teaches determining an indicator (“indication,” para [0073]) of at least one of prohibited substance abuse  or a physical injury (para [0073]) based on a determined variation (i.e., comparison, see para [0094] that describes “comparison” as a “deviation”) between a first numerical descriptor and a second numerical descriptor (para [0048]-[0049]).
It would have been obvious to a skilled artisan to modify Unuma to include determine an impairment indicator indicative of at least one of a prohibited substance abuse or a physical injury based on the determined variation between the first numerical descriptor and the second numerical descriptor, in view of the teachings of Bahn, for the obvious advantage of being able to determine a .
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unuma in view of Simon and Nienhouse, and further in view of U.S. Patent No. 7,394,392 to Roe.
For claim 20, Unuma, Simon, and Nienhouse do not expressly disclose wherein the memory comprises instructions that, when executed by the at least one computer processor, cause the at least one computer processor to generate, based at least on the impairment indicate, data that indicates a requirement for the worker to perform a testing activity.
However, Roe teaches generating, based at least one an impairment indicate, data that indicates a requirement for a worker to perform a testing activity (1508 and 1510) (Fig. 15) (also see col. 5, lines 26-26).
It would have been obvious to a skilled artisan to modify Unuma wherein the memory comprises instructions that, when executed by the at least one computer processor, cause the at least one computer processor to generate, based at least on the impairment indicate, data that indicates a requirement for the worker to perform a testing activity, in view of the teachings of Roe, for the obvious advantage of screening whether a person is intoxicated so that they may be prevented from operating machinery (see Fig. 15 of Roe).
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unuma in view of Simon and Nienhouse, and further in view of U.S. Patent Application Publication No. 20160113559 to Lynch et al. (hereinafter “Lynch”).
For claim 26, Unuma, Simon, and Nienhouse do not expressly disclose wherein the memory comprises instructions that, when executed by the at least one computer processor, cause the at least one computer processor to tune a threshold indicative of whether variation between the first numerical 
However, Lynch teaches tuning a threshold indicative of whether variation between a first numerical descriptor and a second numerical descriptor is not within a tolerance based on at least one of an acceptable error rate or a dynamic adjustment to compensate for at least one factor (para [0027]).
It would have been obvious to a skilled artisan to modify Unuma wherein the memory comprises instructions that, when executed by the at least one computer processor, cause the at least one computer processor to tune a threshold indicative of whether variation between the first numerical descriptor and the second numerical descriptor is not within a tolerance that identifies normal behavior based on at least one of an acceptable error rate or a dynamic adjustment to compensate for at least one factor, in view of the teachings of Lynch, for the obvious advantage of determining whether Unuma’s characteristic quantities indicate that the user is normal (or whether they are abnormal) over time as the physiology of the user changes over time.
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unuma in view of Simon and Nienhouse, and further in view of U.S. Patent Application Publication No. 20140088378 to Muzet.
For claim 29, Unuma, Simon, and Nienhouse do not expressly disclose wherein the memory comprises instructions that, when executed by the at least one computer processor, cause the at least one computer processor to: apply a multi-dimensional classification algorithm to the first and second numerical descriptors.
However, Muzet teaches applying a multi-dimensional classification algorithm to first and second numerical descriptions (para [0037], the first and second descriptors being heart rate and movement).
.
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unuma in view of Simon and Nienhouse, and further in view of U.S. Patent Application Publication No. 20130006583 to Weast et al. (hereinafter “Weast”).
For claim 30, Unuma, Simon, and Nienhouse do not expressly disclose wherein a sampling rate to generate the second numerical descriptor is less than a sampling rate of the movement sensor to generate the second set of one or more signals.
However, Weast teaches wherein a sampling rate to generate the second numerical descriptor is less than a sampling rate of the movement sensor to generate the second set of one or more signals (see para [0033] and [0056], the numerical descriptor being the FFT and then used in the algorithm to derive the numerical descriptors at para [0056], which has a sampling rate less than the sampling rate disclosed in para [0033]).
It would have been obvious to a skilled artisan to modify Unuma wherein a sampling rate to generate the second numerical descriptor is less than a sampling rate of the movement sensor to generate the second set of one or more signals, in view of the teachings of Weast, for the obvious advantage of saving processing power through the lower sampling rate.
Claim(s) 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unuma in view of Simon and Nienhouse, and further in view of U.S. Patent Application Publication No. 2010/0075619 to Flynt et al. (hereinafter “Solla”).
For claims 34-36, Unuma, Simon, and Nienhouse do not expressly disclose wherein the computing device is configured with an article of PPE, wherein the article of PPE comprises a hard hat, wherein the work context corresponds to at least one of a working location, occupation, or task.
However, Solla teaches wherein a computing device is configured with an article of PPE (see 18 in Fig. 1), wherein the article of PPE comprises a hard hat (as can be seen in Fig. 1), wherein the work context corresponds to at least one of a working location, occupation, or task (para [0004]).
It would have been obvious to a skilled artisan tom modify Unuma wherein the computing device is configured with an article of PPE, wherein the article of PPE comprises a hard hat, wherein the work context corresponds to at least one of a working location, occupation, or task, in view of the teachings of Solla, for the obvious advantage of using Unuma device in other contexts, such as a construction site, making Unuma’s device and methods for commercially viable.
Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unuma in view of Simon and Nienhouse, and further in view of U.S. Patent Application Publication No. 2016/0278706 to Okamoto et al. (hereinafter “Okamoto”).
For claim 37, Unuma, Simon, and Nienhouse do not expressly disclose wherein the memory comprises instructions that, when executed by the at least one computer processor, cause the at least one computer processor to: determine that the variation between the first numerical descriptor and the second numerical descriptor is not within a tolerance, and instructions to determine that the variation between the first numerical descriptor and the second numerical descriptor is not within the tolerance comprises instructions to determine that the variation between the first and second numerical descriptors satisfies a threshold.
However, Okamoto teaches wherein a memory comprises instructions that, when executed by the at least one computer processor, cause the at least one computer processor to (see para [0134]): compare a second numerical descriptor to a first numerical descriptor to determine a variation between 
It would have been obvious to a skilled artisan to modify Unuma wherein the memory comprises instructions that, when executed by the at least one computer processor, cause the at least one computer processor to: determine that the variation between the first numerical descriptor and the second numerical descriptor is not within a tolerance, and instructions to determine that the variation between the first numerical descriptor and the second numerical descriptor is not within the tolerance comprises instructions to determine that the variation between the first and second numerical descriptors satisfies a threshold, in view of the teachings of Okamoto, because such a modification would just be switching the mechanism by which Unuma determines unfavorable motion patterns.  That is, instead of comparing data to find matches, and then using a string of those matches to determine that someone has an impairment indicator (which is what Unuma does by itself without any modification), Unuma could be modified to do the opposite so that non-matches are found and still arrive at the same result (i.e., find substantial deviations or non-matches in the movement data and then indicate that because a person is not moving in the healthy/correct movement pattern, they are not healthy or have a physical injury such as collapsing on the ground or fell from an elevated location, i.e., the examples identified in Unuma).
Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not address the new grounds of rejection necessitated by Applicant’s amendments presented in the response filed 2/14/22.
With response to the Unuma and Bahn, para [0221] is relied upon for the “determine an impairment indicator….”  However, para [0221] explicitly discloses “[a] specific motion pattern is a combination of multiple motions necessary for recognizing a specific action such as ‘a sudden collapse onto the ground’….”  It appears that Applicant may be arguing that a “sudden collapse onto the ground” is not an impairment?  If this is Applicant’s argument (and the examiner understands that he may be wrong in this assumption), the examiner contends that collapsing on the ground would be a very big impairment to many aspects of life, such as even doing common tasks such as walking.  With respect to the variation between the two numerical descriptors, para [0109] explicitly states, for example, without limitation, “[t]he data 10 are compared with the reference data 11,” and “the currently incoming characteristic quantity is correlated with the stored characteristic quantities” (see para [0109] of Unuma).  Additionally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teaches of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The rejection does not rely on the biomarkers of Bahn because they are not needed.  What is needed from Bahn is the comparison of “numerical descriptors” to arrive at a determination of a prohibited substance abuse.  So a skilled artisan would take the methodology from Bahn of how to calculate the variation between two numbers to make a determination of whether there is a prohibited substance abuse.  Unuma uses two numbers as well.  It’s just what the numbers represent that is different.  The skilled artisan wouldn’t have to force the 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791